EXHIBIT 10.1




SECOND AMENDMENT TO CREDIT AGREEMENT
AND AMENDMENT TO OTHER LOAN DOCUMENTS
THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND AMENDMENT TO OTHER LOAN DOCUMENTS
(this “Amendment”), dated as of April 1, 2013, is entered into by and among THE
DIXIE GROUP, INC., a Tennessee corporation (“Dixie”), CANDLEWICK YARNS, LLC, an
Alabama limited liability company (“Candlewick”), FABRICA INTERNATIONAL, INC., a
California corporation (“Fabrica”), MASLAND CARPETS, LLC, a Georgia limited
liability company (“Masland”; together with Dixie, Candlewick and Fabrica, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), THE PERSONS IDENTIFIED
AS THE LENDERS ON THE SIGNATURE PAGES HERETO (the “Lenders”), and WELLS FARGO
CAPITAL FINANCE, LLC, a Delaware limited liability company, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, dated as of September 13, 2011 (as
amended, restated, supplemented, or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”) among Borrowers, the Lenders, the Agent, and
Wells Fargo Capital Finance, LLC, a Delaware limited liability company, as
arranger and book runner, the Lenders have extended commitments to make certain
credit facilities available to the Borrowers; and


WHEREAS, the Borrowers (i) intend to form a Subsidiary under the laws of China
(the “Chinese Subsidiary”) and (ii) have requested that Lenders increase the
Commitments based on the inclusion of additional assets in the Borrowing Base,
and in connection with the foregoing, have requested that the Lenders and the
Agent enter into this Amendment to make certain changes to the Existing Credit
Agreement, the Guaranty and the Security Agreement, effective on (and subject to
the occurrence of) the Second Amendment Effective Date; and


WHEREAS, the Agent and the Lenders are willing to amend the Existing Credit
Agreement, the Guaranty and the Security Agreement as set forth below.


NOW, THEREFORE, in consideration of the agreements herein contained and other
good and valuable consideration, the parties hereby agree as follows:


PART I
DEFINITIONS


SUBPART 1.1        Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:
“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.

- 1

--------------------------------------------------------------------------------




“Second Amendment Effective Date” shall have the meaning set forth in
Subpart 4.1.


SUBPART 1.2        Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Existing Credit Agreement.


PART II
AMENDMENTS




SUBPART 2.1        Amendment to Schedule 1.1 (Definitions). Effective on (and
subject to the occurrence of) the Second Amendment Effective Date, Schedule 1.1
of the Existing Credit Agreement is amended by adding the following definitions
in the appropriate alphabetical order:


“Fixed Asset Updated Appraisal Date” means the date upon which Lenders have
received and approved the Fixed Asset Updated Appraisals as being in form and
substance satisfactory to Lenders.


“Fixed Asset Updated Appraisals” means the new or updated appraisals, to be
delivered to Agent within 60 days after the Second Amendment Effective Date,
relating to the Equipment and Real Property (including the Susan Street Real
Property) that is included (or to be included) in the Borrowing Base.


“Susan Street Real Property Availability Amount” means:


(1)    as of any date of determination prior to the Fixed Asset Updated
Appraisal Date, $0; and


(2)    as of the Fixed Asset Updated Appraisal Date and any date thereafter, the
lesser of (a) $11,500,000, and (b) 75% of the fair market value (as determined
on the basis of a 12-month sale period) of Borrowers' Susan Street Real Property
set forth in an appraisal of such Eligible Real Property conducted by an
appraisal company selected by Agent, as such lesser amount is reduced on a
monthly basis (on the first day of each calendar month) on a 15-year
straight-line amortization schedule. In no event shall any increase in the
appraised value of the Susan Street Real Property, as set forth in any appraisal
obtained after the Fixed Asset Updated Appraisal Date, be taken into account in
the calculation of the Susan Street Real Property Availability Amount.


“Trigger Level” means, (a) as of any date of determination prior to the Fixed
Asset Updated Appraisal Date, $10,000,000, and (b) as of the Fixed Asset Updated
Appraisal Date and any date thereafter, $12,100,000.


SUBPART 2.2        Amendment to Schedule 1.1 (Definitions). Effective on (and
subject to the occurrence of) the Second Amendment Effective Date, Schedule 1.1
of the Existing Credit Agreement is amended by deleting the definitions of
“Applicable Margin”, “Eligible Real Property”, “Fixed Asset

- 2

--------------------------------------------------------------------------------


Availability Amount”, “Fixed Charges”, “Increased Reporting Period” and “Maximum
Revolver Amount” set forth therein and substituting in lieu thereof,
respectively, the following:


“Applicable Margin” means, as of any date of determination, the following margin
based upon the average daily Excess Availability during the preceding calendar
month:


Level
Average Excess Availability
Applicable LIBOR Margin
Applicable Base Rate Margin
I
Greater than $30,000,000
1.50%
0.50%
II
Less than or equal to $30,000,000 and greater than $20,000,000
1.75%
0.75%
III
Less than or equal to $20,000,000
2.00%
1.00%



“Eligible Real Property” means Real Property owned by a Borrower as of the
Closing Date and at all times thereafter that complies with each of the
representations, warranties, covenants and agreements respecting Real Property
made in the Loan Documents, and that is not excluded as ineligible by virtue of
one or more of the excluding criteria set forth below; provided, however, that
such criteria may be revised from time to time by Agent in Agent's Permitted
Discretion to address the results of any audit or appraisal performed by Agent
from time to time after the Closing Date. Eligible Real Property shall not
include the following:


(a)any parcel of Real Property with respect to which the applicable Borrower has
not satisfied each of the Real Property Conditions,


(b)any parcel of Real Property with respect to which the applicable Borrower
does not have good, valid, and marketable title thereto, subject only to a valid
and perfected first priority Agent's Lien and Permitted Real Property
Encumbrances (it being understood that, as a condition to the inclusion of the
Susan Street Real Property as Eligible Real Property, Agent shall have received
evidence satisfactory to it as to payment in full of the Susan Street Term Loan
and the release of all Susan Street Term Loan Liens with respect to the Susan
Street Real Property),


(c)any parcel of Real Property located outside the United States, or


(d)any parcel of Real Property with respect to which Agent has not received an
appraisal consistent with the requirements set forth in either the definition of
Fixed Asset Availability Amount or the definition of Susan Street Real Property
Availability Amount, as applicable.


“Fixed Asset Availability Amount” means:

- 3

--------------------------------------------------------------------------------






(1)    as of any date of determination prior to the Fixed Asset Updated
Appraisal Date, the lesser of (a) $15,000,000, and (b) the sum of (i) 85% of the
net orderly liquidation value of Eligible M&E set forth in an appraisal of such
Eligible M&E conducted by an appraisal company selected by Agent, plus (ii) 75%
of the fair market value (as determined on the basis of a 12-month sale period)
of Borrowers' Eligible Real Property (other than the Susan Street Real Property)
set forth in an appraisal of such Eligible Real Property conducted by an
appraisal company selected by Agent, as such lesser amount is reduced on a
monthly basis (on the first day of each calendar month) on (A) a 10-year
straight-line amortization schedule from the first day of the calendar month
following the Closing Date until the first anniversary of the Closing Date, (B)
an 8.5-year straight-line amortization schedule from the first anniversary of
the Closing Date until the second anniversary of the Closing Date, and (C) a
7-year straight-line amortization schedule from the second anniversary of the
Closing Date onwards; and


(2)    as of the Fixed Asset Updated Appraisal Date and any date thereafter, the
lesser of (a) $16,000,000, and (b) the sum of (i) 85% of the net orderly
liquidation value of Eligible M&E set forth in an appraisal of such Eligible M&E
conducted by an appraisal company selected by Agent, plus (ii) 75% of the fair
market value (as determined on the basis of a 12-month sale period) of
Borrowers' Eligible Real Property (other than the Susan Street Real Property)
set forth in an appraisal of such Eligible Real Property conducted by an
appraisal company selected by Agent, as such lesser amount is reduced on a
monthly basis (on the first day of each calendar month) on (A) a 10-year
straight-line amortization schedule from the first day of the calendar month
following the Fixed Asset Updated Appraisal Date until the first anniversary of
the Fixed Asset Updated Appraisal Date, (B) an 8.5-year straight-line
amortization schedule from the first anniversary of the Fixed Asset Updated
Appraisal Date until the second anniversary of the Fixed Asset Updated Appraisal
Date, and (C) a 7-year straight-line amortization schedule from the second
anniversary of the Fixed Asset Updated Appraisal Date onwards.


In no event shall any increase in the appraised value of any Eligible M&E or
Eligible Real Property, as set forth in any appraisal obtained after the Closing
Date (other than the Fixed Asset Updated Appraisals), be taken into account in
the calculation of the Fixed Asset Availability Amount.


“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrowers and their Subsidiaries, as determined on a consolidated basis in
accordance with GAAP, the sum, without duplication, of (a) principal payments in
respect of Indebtedness that are required to be paid during such period,
together with the scheduled amortization of the Fixed Asset Availability Amount
and Susan Street Real Property Availability Amount during such period, plus (b)
Interest Expense accrued (other than interest paid-in-kind, amortization of
financing fees, and other non-cash Interest Expense) during such period;
provided, that, such principal and Interest Expense would be calculated
eliminating any payments related to the Convertible Debentures.


“Increased Reporting Period” means each period commencing on any date on which
Excess Availability is below the Trigger Level and continuing until such time
thereafter as Excess Availability equals or exceeds the Trigger Level for at
least 30 consecutive days.



- 4

--------------------------------------------------------------------------------


“Maximum Revolver Amount” means $110,000,000, as increased by the amount of
Additional Commitment Amounts in accordance with Section 2.2 of the Agreement,
and as decreased by the amount of reductions in the Commitments made in
accordance with Section 2.4(c) of the Agreement.


SUBPART 2.3        Amendment to Schedule 1.1 (Definitions). Effective on (and
subject to the occurrence of) the Second Amendment Effective Date, Schedule 1.1
of the Existing Credit Agreement is further amended by deleting clause (d) in
the definition of “Borrowing Base” set forth therein and substituting in lieu
thereof the following:


(d)    the sum of the Fixed Asset Availability Amount and the Susan Street Real
Property Availability Amount, minus


SUBPART 2.4        Amendment to Section 2.1 (Revolver Advances). Effective on
(and subject to the occurrence of) the Second Amendment Effective Date, Section
2.1(c) of the Existing Credit Agreement is amended by deleting clause (iii)
thereof and substituting the following in lieu thereof:


(iii) without duplication of any reduction in the Fixed Asset Availability
Amount or the Susan Street Real Property Availability Amount, reserves with
respect to downward adjustments (as reflected in an updated appraisal received
by Agent in accordance with the terms hereof) in the appraised value of Eligible
Real Property or Eligible M&E,


SUBPART 2.5        Amendment to Section 2.10 (Fees). Effective on (and subject
to the occurrence of) the Second Amendment Effective Date, Section 2.10 of the
Existing Credit Agreement is amended by deleting clause (iii) of subsection (c)
thereof and substituting the following in lieu thereof:


(iii) the actual charges paid or incurred by Agent if it elects to employ the
services of one or more third Persons to perform financial audits of Borrowers
or their Subsidiaries, to establish electronic collateral reporting systems, to
appraise the Collateral, or any portion thereof, or to assess Borrowers' or
their Subsidiaries' business valuation; provided, however, that so long as no
Event of Default shall have occurred and be continuing, Borrowers shall not be
obligated to reimburse Agent for more than (A) 2 financial audits during any
calendar year (unless Excess Availability is less than the Trigger Level for 5
or more consecutive Business Days at any time during a calendar year, in which
event Borrowers shall be obligated to reimburse for 3 financial audits during
such year), (B) 1 inventory appraisal during any calendar year (unless Excess
Availability is less than the Trigger Level for 5 or more consecutive Business
Days at any time during a calendar year, in which event Borrowers shall be
obligated to reimburse for 2 inventory appraisals during such year), or (C) 1
appraisal of Real Property or Equipment during any calendar year.


SUBPART 2.6        Amendment to Section 3.3 (Maturity). Effective on (and
subject to the occurrence of) the Second Amendment Effective Date, Section 3.3
of the Existing Credit Agreement is

- 5

--------------------------------------------------------------------------------


amended by deleting such section in its entirety and substituting the following
in lieu thereof:


3.3    Maturity. This Agreement shall continue in full force and effect for a
term ending on September 13, 2016 (the “Maturity Date”), as such Maturity Date
shall automatically be extended to April 1, 2018 upon the occurrence of the
Fixed Asset Updated Appraisal Date. The foregoing notwithstanding, the Lender
Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice
upon the occurrence and during the continuation of an Event of Default.


SUBPART 2.7        Amendment to Section 4.28 (Hedge Agreements). Effective on
(and subject to the occurrence of) the Second Amendment Effective Date, Section
4.28 of the Existing Credit Agreement is amended by deleting such section in its
entirety and substituting the following in lieu thereof:


4.28    Hedge Agreements. On each date that any Hedge Agreement is executed by
any Hedge Provider, Borrowers and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C. §
1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.


SUBPART 2.8        Amendment to Section 6.11 (Investments; Controlled
Investments). Effective on (and subject to the occurrence of) the Second
Amendment Effective Date, Section 6.11 of the Existing Credit Agreement is
amended by deleting subsection (b) thereof and substituting the following in
lieu thereof:


(b)    Other than (i) an aggregate amount of not more than $250,000 at any one
time, in the case of Borrowers and their Subsidiaries (other than those
Subsidiaries that are CFCs), (ii) amounts deposited into Deposit Accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for Borrowers' or their Subsidiaries' employees,
and (iii) an aggregate amount of not more than $150,000 (calculated at current
exchange rates) at any one time, in the case of Subsidiaries of Borrowers that
are CFCs, make, acquire, or permit to exist Permitted Investments consisting of
cash, Cash Equivalents, or amounts credited to Deposit Accounts or Securities
Accounts unless the applicable Borrower or its Subsidiary, as applicable, and
the applicable bank or securities intermediary have entered into Control
Agreements with Agent governing such Permitted Investments in order to perfect
(and further establish) Agent's Liens in such Permitted Investments. Except as
provided in Section 6.11(b)(i), (ii), and (iii), no Borrower and no Subsidiary
of any Borrower shall establish or maintain any Deposit Account or Securities
Account unless Agent shall have received a Control Agreement in respect of such
Deposit Account or Securities Account.


SUBPART 2.9        Amendment to Schedule C-1 (Commitments). Effective on (and
subject to the occurrence of) the Second Amendment Effective Date, Schedule C-1
of the Existing Credit Agreement is amended by deleting such schedule and
substituting Schedule C-1 to this Amendment in lieu thereof.

- 6

--------------------------------------------------------------------------------




SUBPART 2.10        Amendment to Section 7 (Financial Covenants). Effective on
(and subject to the occurrence of) the Second Amendment Effective Date, Section
7 of the Existing Credit Agreement is amended by deleting such section in its
entirety and substituting the following in lieu thereof:


Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Fixed Charge Coverage
Ratio shall be at least 1.1 to 1.0, measured as of the last day of each fiscal
month for the twelve fiscal month period then ending; provided, however, that
such financial covenant shall only apply if at any time Excess Availability
falls below the Trigger Level. Upon Excess Availability falling below the
Trigger Level, Borrowers shall be required to (i) establish that they are in
compliance with this Section 7 as of the last day of the fiscal month for which
interim financial statements are then required to have been delivered to Agent
in accordance with Section 5.1, and (ii) maintain compliance with this Section 7
as of each fiscal month end thereafter until Excess Availability equals or
exceeds the Trigger Level for at least 60 consecutive days.


SUBPART 2.11    Amendment to Exhibit B-1 (Borrowing Base). Effective on (and
subject to the occurrence of) the Second Amendment Effective Date, Exhibit B-1
of the Existing Credit Agreement is amended by deleting such exhibit and
substituting Exhibit B-1 to this Amendment in lieu thereof.


SUBPART 2.12    Amendment to Guaranty. Effective on (and subject to the
occurrence of) the Second Amendment Effective Date, the Guaranty shall be
amended such that, notwithstanding anything contained therein to the contrary,
the Guarantied Obligations shall not include any obligation to pay or perform
under any agreement, contract or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act to the extent that
such swap obligation is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor's failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder.


SUBPART 2.13    Amendment to Security Agreement. Effective on (and subject to
the occurrence of) the Second Amendment Effective Date, the Security Agreement
is amended by deleting clause (kkk) of Section 1 in its entirety and
substituting the following in lieu thereof:


(kkk) “Triggering Event” means, as of any date of determination, that (a) an
Event of Default has occurred as of such date, or (b) Excess Availability is
less than the Trigger Level as of such date.


PART III
ACKNOWLEDGEMENTS
SUBPART 3.1        Acknowledgments and Agreements Regarding Chinese Subsidiary.
The Borrowers represent and warrant that at all times the Chinese Subsidiary
shall be a CFC, that the Borrowers' initial

- 7

--------------------------------------------------------------------------------


Investment in the Chinese Subsidiary shall be $100,000 of cash, and that the
Chinese Subsidiary shall act solely as a sales and marketing entity in China.
Based on the foregoing, Agent (with the consent of the Lenders, as evidenced by
their execution and delivery of this Amendment) has determined that the
Guaranty, Security Agreement and other security documents contemplated by
Section 5.11 of the Existing Credit Agreement shall not be required to be
provided by the Chinese Subsidiary; provided, that, (a) the Borrowers
acknowledge and agree that, notwithstanding anything to the contrary contained
in the Existing Credit Agreement or any other Loan Document, Borrowers shall not
permit the Dollar value of the assets of the Chinese Subsidiary to exceed
$150,000 at any time, and (b) the Borrowers acknowledge and agree that they
shall (i) within 10 days after the formation of the Chinese Subsidiary, initiate
all actions (and thereafter diligently pursue) as may be appropriate to obtain
authorization and/or consent from any applicable Chinese Governmental Authority
in order to comply with the requirements of clauses (b) and (c) of Section 5.11
of the Existing Credit Agreement with respect to the Chinese Subsidiary, and
(ii) within 10 days after receipt of any authorizations and/or consents obtained
pursuant to the foregoing clause (i), pledge to Agent 65% of the total
outstanding Stock of the Chinese Subsidiary, pursuant to a Pledged Interests
Addendum (as defined in the Security Agreement) and such other documentation as
Agent may reasonably require.


PART IV
CONDITIONS TO EFFECTIVENESS OF PARTS II AND III


SUBPART 4.1        Second Amendment Effective Date. Parts II and III of this
Amendment shall be and become effective as of the date hereof (the “Second
Amendment Effective Date”), subject to the conditions set forth in this Part IV
having been satisfied (it being understood and agreed that this Amendment may be
executed and delivered in escrow pending release upon satisfaction of such
conditions).


SUBPART 4.2        Execution of Amendment, Certificates. The Agent shall have
received fully executed counterparts of this Amendment from the Borrowers and
the Lenders.


SUBPART 4.3        Delivery of Opinion. The Agent shall have received an opinion
of counsel to the Loan Parties.


SUBPART 4.4        Amendment Fee. The Agent shall have received an amendment fee
from the Borrowers in an amount equal to $115,000.
 
SUBPART 4.5        Accuracy of Representations and Warranties. Each of the Loan
Parties' representations and warranties set forth in Section 4 of the Credit
Agreement shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof).


SUBPART 4.6        Other Documents. Agent shall have received such other
documents, instruments and information executed and/or delivered by the Loan
Parties as Agent may reasonably request.

- 8

--------------------------------------------------------------------------------




PART V
MISCELLANEOUS


SUBPART 5.1        No Additional Obligations. The Borrowers acknowledge and
agree that the execution, delivery and performance of this Amendment shall not
create (nor shall the Borrowers rely upon the existence of or claim or assert
that there exists) any obligation of any of the Agent or Lenders to consider or
agree to any other amendment of or waiver or consent with respect to the Amended
Credit Agreement or any other instrument or agreement to which the Agent or any
Lender is a party (collectively, an “Additional Amendment” or “Consent”), and in
the event that the Agent and the Lenders subsequently agree to consider any
requested Additional Amendment or Consent, neither the existence of this
Amendment nor any other conduct of the Agent or the Lenders related hereto,
shall be of any force or effect on the Lenders' consideration or decision with
respect to any such requested Additional Amendment or Consent, and the Lenders
shall not have any obligation whatsoever to consider or agree to any such
Additional Amendment or Consent.


SUBPART 5.2        Acknowledgments and Stipulations. In order to induce Agent
and Lenders to enter into this Amendment, each Borrower acknowledges, stipulates
and agrees that (a) the Loan Documents executed by each Borrower are legal,
valid and binding obligations of such Borrower enforceable against such Borrower
in accordance with their respective terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors' rights generally;
(b) the Liens granted by each Borrower to Agent in the Collateral are valid and
duly perfected, first priority Liens, subject only to Permitted Liens; (c) each
of the recitals contained at the beginning of this Amendment is true and
correct; and (d) prior to executing this Amendment, each Borrower consulted with
and had the benefit of advice of legal counsel of their own selection and has
relied upon the advice of such counsel, and in no part upon the representation
of Agent, any Lender or any counsel to Agent or any Lender concerning the legal
effects of this Amendment or any provision hereof.


SUBPART 5.3        Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.


SUBPART 5.4        References in Other Credit Documents. At such time as this
Amendment shall become effective pursuant to the terms of Subpart 4.1, all
references in the Existing Credit Agreement (including without limitation the
Schedules thereto) to the “Agreement”, and all references in the other Loan
Documents to the “Credit Agreement”, shall be deemed to refer to the Amended
Credit Agreement.


SUBPART 5.5        Representations and Warranties of the Borrowers. Each
Borrower hereby represents and warrants that on the Second Amendment Effective
Date and after giving effect to the amendments and waivers contained herein: (a)
the representations and warranties contained in Section 4 of the Amended Credit
Agreement shall be correct in all material respects on and as of such date as
though made on and as of such date, and (b) no Default or Event of Default
exists under the Amended Credit Agreement

- 9

--------------------------------------------------------------------------------


on and as of such date. Without limitation of the preceding sentence, each
Borrower hereby expressly re-affirms the validity, effectiveness and
enforceability of each Loan Document to which it is a party (in each case, as
the same may be modified by the terms of this Amendment).


SUBPART 5.6        Counterparts. This Amendment may be executed in any number of
counterparts each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
THIS AMENDMENT SUPPLEMENTS, AND FORMS A PART OF, THE EXISTING CREDIT AGREEMENT,
BUT (FOR THE AVOIDANCE OF DOUBT) THE PARTIES HERETO IN ANY EVENT SPECIFICALLY
AGREE (WITHOUT LIMITATION OF THE FIRST PART OF THIS SENTENCE) THAT THE
PROVISIONS OF SECTION 12 OF THE EXISTING CREDIT AGREEMENT APPLY TO THIS
AMENDMENT, MUTATIS MUTANDIS.


SUBPART 5.6        Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.




[Signatures on Next Page]



- 10

--------------------------------------------------------------------------------


Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.
BORROWERS:
THE DIXIE GROUP, INC.,
a Tennessee corporation
By: /s/ Jon A. Faulkner
Name: Jon A. Faulkner
Title: Vice President and Chief Financial Officer
 
CANDLEWICK YARNS, LLC.
an Alabama limited liability company
By: /s/ Jon A. Faulkner
Name: Jon A. Faulkner
Title: President
 
FABRICA INTERNATIONAL, INC.,
a California corporation
By: /s/ Jon A. Faulkner
Name: Jon A. Faulkner
Title: President
 
MASLAND CARPETS, LLC,
a Georgia limited liability company
By: /s/ Jon A. Faulkner
Name: Jon A. Faulkner
Title: President




- 11

--------------------------------------------------------------------------------


GUARANTOR'S ACKNOWLEDGEMENT


The undersigned, a guarantor of the “Obligations” of THE DIXIE GROUP, INC., a
Tennessee corporation (“Dixie”), CANDLEWICK YARNS, LLC, an Alabama limited
liability company (“Candlewick”), FABRICA INTERNATIONAL, INC., a California
corporation (“Fabrica”), MASLAND CARPETS, LLC, a Georgia limited liability
company (“Masland”; together with Dixie, Candlewick and Fabrica, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), under and as defined
in that certain Credit Agreement dated as of September 13, 2011 (as amended,
restated, supplemented, or otherwise modified prior to the date hereof, the
“Credit Agreement”) among the Borrowers, the lenders party thereto (the
“Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Agent”), and WELLS FARGO
CAPITAL FINANCE, LLC, a Delaware limited liability company, as arranger and book
runner, hereby (a) acknowledges receipt of the foregoing Second Amendment to
Credit Agreement and Amendment to other Loan Doucments (the “Amendment”);
(b) consents to the terms and execution thereof; (c) reaffirms its obligations
pursuant to the terms of that certain Guaranty Agreement dated as of September
13, 2011 executed by the undersigned in favor of the Agent and Lenders (the
“Guaranty”); and (d) acknowledges that the Agent and the Lenders may amend,
restate, extend, renew or otherwise modify the Credit Agreement and any
indebtedness or agreement of the Borrowers, or enter into any agreement or
extend additional or other credit accommodations to the Borrowers, without
notifying or obtaining the consent of the undersigned and without impairing the
liability of the undersigned under the Guaranty for the Borrowers' present and
future Obligations. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.
 
C-KNIT APPAREL, INC.,
a Tennessee corporation
By: /s/ Jon A. Faulkner
Name: Jon A. Faulkner
Title: President




- 12

--------------------------------------------------------------------------------


AGENT AND LENDERS:
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender
By: /s/ Gary Forlenza
Name: Gary Forlenza
Title: VP
 
BANK OF AMERICA, N.A.,
a national banking association, as a Lender
By: /s/ Robert B. H. Moore
Name: Robert B. H. Moore
Title: Senior Vice President






- 13

--------------------------------------------------------------------------------




EXHIBIT B-1 (Form of Borrowing Base Certificate)


(See Attached)




[Borrowers and Agent acknowledge that the form of Borrowing Base Certificate
will be again be updated as appropriate on the Fixed Asset Updated Appraisal
Date]

Ex - B1

--------------------------------------------------------------------------------





 
Summary Page Borrowing Base Certificate
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
Name
The Dixie Group
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A/R As of:
 
 
 Certificate #
 
 
 
 
 
 
 
 
 
Inventory As of:
 
 
 
 
 
The undersigned, The Dixie Group (“Borrower”), pursuant to that certain Credit
Agreement dated as of September 13, 2011 (as amended, restated, modified,
supplemented, refinanced, renewed, or extended from time to time, the “Credit
Agreement”), entered into among Borrower, the lenders signatory thereto from
time to time and Wells Fargo Capital Finance, LLC, a Delaware limited liability
company as the arranger and administrative agent (in such capacity, together
with its successors and assigns, if any, in such capacity, “Agent”), hereby
certifies to Agent that the following items, calculated in accordance with the
terms and definitions set forth in the Credit Agreement for such items are true
and correct, and that Borrower is in compliance with and, after giving effect to
any currently requested Advances, will be in compliance with, the terms,
conditions, and provisions of the Credit Agreement.
     
Accounts Receivable
 
Accounts Receivable Balance per Aging Report Assigned To Wells Fargo Capital
Finance
 
 
 
 
 
 
Less Ineligibles (detailed on page 2)
 
 
 
 
 
 
 
 
 
 
Net Eligible Accounts Receivable
 
 
 
 
 
 
 
 
 
 
 
Accounts Receivable Availability before Sublimit(s)
 
 
 
 
 
 
 
 
 
Net Available Accounts Receivable after Sublimit(s)
 
 
 
 
 
 
 
 
 
Inventory
 
Inventory Balance Assigned To Wells Fargo Capital Finance
 
 
 
 
 
 
 
 
 
 
Less Ineligibles (detailed on page 3)
 
 
 
 
 
 
 
 
 
 
Eligible Inventory
 
 
 
 
 
 
 
 
 
 
 
 
Inventory Availability before Sublimit(s)
 
 
 
 
 
 
 
 
 
 
Available Inventory after Sublimit(s)
 
 
 
 
 
 
 
 
 
 
Fixed Asset Availability
 
Real Estate
 
 
 
 
 
 
 
 
 
 
 
 
Environmental Reserve
 
 
 
 
 
 
 
 
 
 
 
Eligible Real Estate
 
 
 
 
 
 
 
 
 
 
 
 
Real Estate Advance Rate
 
 
 
 
 
 
 
 
75%
 
 
Availability from Real Estate Line of Credit (A)
 
 
 
 
 
 
 
 
 
M & E
 
 
 
 
 
 
 
 
 
 
 
 
 
M & E Advance Rate
 
 
 
 
 
 
 
 
 
85%
 
 
Availability from M & E Line of Credit (B)
 
 
 
 
 
 
 
 
 
 
Gross Fixed Asset Availability (A) + (B)
 
 
 
 
 
 
 
 
 
 
Line Suppression
 
 
 
 
 
 
 
 
 
 
 
 
Original Line Limit
 
 
 
 
 
 
 
 
 
—


 
 
Current Line Limit
 
 
 
 $
 
 
 
 
 
—


 
 
Accumulated Amortization
 
 
 
 
 
 
 
 
—


 
 
Net Fixed Asset Availability
 
 
 
 
 
 
 
 
—


 
 
Net Revolver Availability
 
Total Gross Collateral Availability (A)
 
 
 
 
 
 
 
 
 
 
Maximum Revolver Amount (B)
 
 
 
 
 
 
 
 
110,000,000.00


 
 
Total Revolver Availability (Lesser of (A) or (B))
 
 
 
 
 
 
 
 
 
Less Reserves:
 
 
 
 
 
 
 
 
 
 
 
 
 
MTM Hedge Reserve
 
 
 
 
 
 
 
 
 
Total Reserves
 
 
 
 
 
 
 
 
 
 
 
 
Letter of Credit Balance
 
 
 
 
As of:
 
 
 
 
 
 
Loan Ledger Balance
 
 
 
 
 
As of:
 
 
 
 
 
 
Cash in-transit
 
 
 
 
 
 
 
 
 
 
 
 
Net Availability
 
 
 
 
 
 
 
 
 
 
 
 
Additionally, the undersigned hereby certifies and represents and warrants to
the Lender Group on behalf of Borrower that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), (iii) no
Default or Event of Default has occurred and is continuing on the date hereof,
nor will any thereof occur after giving effect to the request above, and (iv)
all of the foregoing is true and correct as of the effective date of the
calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.
 
 
 
 
List of attachments with this Borrowing Base Certificate:
 
 
Authorized Signer
 
 
 
 
 
 
Page 2 - Accounts Receivable Availability Detail
 
 
 
 
Page 2b - Accounts Receivable Concentrations
 
 
 
 
Page 2c - Accounts Receivable Dilution
 
 
 
 
 
 
 
 
Page 3 - Inventory Availability Detail
 
 
 
 
 
 
 
 
Page 3a - Inventory Availability Detail
 
 
 
 
 
 
 
 
Page 3b - Inventory Availability Summary




Ex - B2

--------------------------------------------------------------------------------






Schedule C-1 (Commitments)




Lender
Commitments
Wells Fargo Capital Finance, LLC
$
55,000,000


Bank of America, N.A.
$
55,000,000








Sch C -1